DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 9-20, in the reply filed on 06/04/2021 is acknowledged.  Claims 1-8 are withdrawn.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 9-10, 16, and 18 are objected to because of the following informalities:
Claim 9, line 2, change: “forming a trailing edge portion of [[a]] the baffle from sheet metal;”
Claim 10, lines 1-3, change: “measuring an airfoil vane, wherein the airfoil vane is configured to receive the baffle, determining of the airfoil vane.”
Claim 16, line 2, change: “a central cavity of [[a]] the ceramic matrix composite airfoil”
Claim 18, lines 1-2, change: “wherein making the leading edge portion includes making first and second sides of the [[trailing]] leading edge portion, and connecting the first and second sides.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huizenga et al. (US 2017/0081966 A1) in view of Thornton (US 2017/0145833 A1).
Regarding claim 9, the structure disclosed by Huizenga et al. discloses a method of making a baffle (the combined structure of insert 78 [0040] and baffle 98 [0045] form the baffle structure shown in Fig. 9) for a vane arc segment (50, Fig. 2), comprising: forming a trailing edge portion of a baffle (the structure shown in Fig. 9 discloses that the trailing edge portion 98 of the baffle was formed); forming a leading edge portion of 

    PNG
    media_image1.png
    594
    700
    media_image1.png
    Greyscale

Fig. 9’

Huizenga et al. does not specifically disclose wherein the trailing edge portion of the baffle was formed from sheet metal and wherein the leading edge portion of the baffle was formed by additive manufacturing.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huizenga et al. in view of Thornton by forming the trailing edge portion (baffle portion 98 disclosed in Huizenga) from sheet metal as taught by Thornton and by additively manufacturing the leading edge baffle portion (insert portion 78 disclosed in Huizenga) as further taught by Thornton as it is well known in the art to form baffles from sheet metal and to additively manufacture the baffles situated within airfoil structures.  Further, additive manufacturing eases production of complex designs, increases design flexibility, and results in a more cost-effective and efficient manufacturing process, as is well known in the art.
	Regarding claim 10, the combination of Huizenga et al. and Thornton further discloses measuring an airfoil vane, the airfoil vane configured to receive the baffle, to determine the dimensions of the airfoil vane, and forming the leading edge portion based on the dimensions (Huizenga, dimensions [0025], as shown by the structure disclosed in Fig. 9, dimensions of the relative size of the baffle with regard to other features of the airfoil vane 52 are shown.  For the baffle structure (i.e., portions 78 and 98) to be received within the vane 52, the dimensions of the internal cavity of the vane (i.e., wherein the portions 78 and 98 reside in) would have been measured in order to ensure that the baffle portions 78 and 98 would have been capable of being inserted 
Regarding claim 11, the combination of Huizenga et al. and Thornton further discloses wherein making the leading edge portion includes forming first and second sides of the leading edge portion and connecting the first and second sides (the structure disclosed in Fig. 9’ further discloses a formed first side “s1” and a formed second side “s2” of the leading edge portion 78 and that the first and second sides are connected since the leading edge portion 78 structure is an integral structure, which is shown by the uniform cross-hatching pattern shown in Fig. 9).
Regarding claim 12, the combination of Huizenga et al. and Thornton further discloses wherein forming the leading edge portion includes making the leading edge portion as a single piece component (the structure disclosed in Fig. 9’ further discloses that the leading edge portion 78 is an integral structure, which is shown by the uniform cross-hatching pattern shown in Fig. 9, and therein is a single piece component).
Regarding claim 13, the combination of Huizenga et al. and Thornton further discloses forming the leading edge portion includes making cooling holes in the leading edge portion (the structure disclosed in Fig. 9’ further discloses that the leading edge portion 78 has cooling holes 96a-d, [0049], lines 1-7, and therein the leading edge portion 78 was formed with cooling holes made in the leading edge portion).
Regarding claim 15, the combination of Huizenga et al. and Thornton further discloses wherein the bonding (Huizenga, Fig. 9’, leading edge portion 78 is 
Regarding claim 16, the structure disclosed by Huizenga et al. discloses a method of assembling a ceramic matrix composite airfoil vane (the assembled structure disclosed in Fig. 9 further discloses the method of assembling a ceramic matrix composite airfoil vane (52, [0049], lines 1-2), comprising: inserting a baffle (the combined structure of insert 78 [0040] and baffle 98 [0045] form the baffle structure shown in Fig. 9) into a central cavity (i.e., cavity formed by inner surfaces 88 of the airfoil shown in Fig. 9) of the ceramic matrix composite airfoil (52, [0049], lines 1-2), the central cavity defined by an airfoil outer wall (88, as shown in Fig. 9), the baffle including a leading edge portion (leading edge portion 78) and a separate trailing edge portion (trailing edge portion 98) connected to the leading edge portion at a joint (as shown in Fig. 9’, leading edge portion 78 is bonded to trailing edge portion 98 at joint locations “J”, baffle portion 98 is attached to insert portion 78 via brazed edges, which is a metallurgical bond, [0045], lines 8-11) wherein the leading edge portion and the trailing edge portion defined an internal cavity therewithin, (as shown in Fig. 9, the region enclosed by the baffle portions 78 and 98 forms the internal cavity), wherein both the leading edge portion and the trailing edge portion include a plurality of cooling holes configured to provide cooling air to the airfoil outer wall (leading edge portion 78 includes cooling holes 96a-d to cooling airfoil outer wall 88, [0051], lines 4-10; trailing 
Huizenga et al. does not specifically disclose wherein the trailing edge portion of the baffle is formed from sheet metal.
Thornton teaches of a baffle for an airfoil of a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Thornton teaches that baffles can be formed from sheet metal ([0052], col. 2, lines 7-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huizenga et al. in view of Thornton by forming the trailing edge portion (baffle portion 98 disclosed in Huizenga) from sheet metal as taught by Thornton as it is well known in the art to form baffles from sheet metal.  
	Regarding claim 17, the combination of Huizenga et al. and Thornton further discloses making the leading edge portion by additive manufacturing (Thornton teaches of baffles that can be manufactured using additive manufacturing techniques ([0051], lines 3-5; [0052], col. 2, lines 7-10).  Thornton further teaches that the baffles can be formed from sheet metal as well formed by additive manufacturing ([0052], col. 2, lines 7-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huizenga et al. in view of Thornton by additively manufacturing the leading edge baffle portion (insert portion 78 disclosed in Huizenga) as further taught by Thornton as it is well known in the art to additively manufacture the baffles situated within airfoil structures.  Further, additive manufacturing eases production of complex designs, increases design flexibility, and 
Regarding claim 18, the combination of Huizenga et al. and Thornton further discloses wherein making the leading edge portion includes forming first and second sides of the leading edge portion and connecting the first and second sides (the structure disclosed in Fig. 9’ further discloses a formed first side “s1” and a formed second side “s2” of the leading edge portion 78 and that the first and second sides are connected since the leading edge portion 78 structure is an integral structure, which is shown by the uniform cross-hatching pattern shown in Fig. 9).
Regarding claim 19, the combination of Huizenga et al. and Thornton further discloses wherein the leading edge portion includes a neck forward of the joint (Huizenga, Fig. 9’, shows a neck “n” forward of the joint “J”, wherein the neck region “n” is a region of increased thickness of the leading edge portion 78.  Neck “n” is forward of the joint “J” since neck “n” is closer to the leading edge region of the baffle/airfoil than the joint “J”).
	Regarding claim 20, the combination of Huizenga et al. and Thornton further discloses wherein the joint (Huizenga, “J”) includes a step formed on the leading edge portion, the step configured to receive a forward end of the trailing edge portion (as shown in Fig. 9’, step “t”, which is a region of decreased thickness, is formed on the leading edge portion 78 and the step is configured to receive a forward end “f” of the trailing edge portion 98).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huizenga et al. (US 2017/0081966 A1) in view of Thornton (US 2017/0145833 A1) as applied in claim 9 above, and further in view of Spangler (U.S. 9,982,543).
	Regarding claim 14, the combination of Huizenga et al. and Thornton discloses all of the limitations of claim 9 as stated above, except specifically wherein the leading edge portion includes forming standoffs, the standoffs extending from a wall of the leading edge portion.
	Spangler teaches of baffles within airfoils in gas turbine engines, which is within the same field of endeavor as the claimed invention.  Specifically, Spangler teaches of standoffs (332) formed with or attached to a baffle for the purpose of securing and positioning the baffle within the airfoil cavity (Col. 7, lines 55-65).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Huizenga et al. and Thornton in view of Spangler by utilizing standoffs attached to or formed with the leading edge portion of the baffle (disclosed in Huizenga) as taught in Spangler as it is well known in the art that standoffs are used for the purpose of the securing and positioning the baffle within the airfoil cavity (Spangler, Col. 7, lines 55-65).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        09/01/2021